DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, 
1. An anomaly detection device capable of communicating, via a network of a network system installed in a mobility entity, with a 5communication device establishing a one-to-one connection with an electronic control device that controls the mobility entity, the communication device comprising one or more communication devices, the electronic control device comprising one or more electronic contro] devices, the anomaly detection device comprising: 

10an anomalous frame detector that detects an anomalous frame, the anomalous frame being an anomalous data frame transmitted from the electronic control device to the network via the communication device;

 a communicator that transmits an anomaly-related request frame to the communication device that is a transmitter of the anomalous frame 15detected, the anomaly-related request frame requesting a response from the communication device, and that receives an anomaly-related response frame from the communication device, the anomaly-related response frame indicating the transmitter of the anomalous frame and being generated by the communication device in response to the anomaly-related request frame; 

20a network anomaly determiner that calculates, based on the anomaly-related response frame received, a total number of anomalous communication devices indicating a total number of communication devices each of which has transmitted the anomaly-related response frame among the one or more communication devices, and determines that the network system is 25in a first anomalous state when the total number of anomalous communication devices is 0 and that the network system is in a second anomalous state when the total number of anomalous communication devices is not. 0; and

a network anomaly handler that handles the first anomalous state when the network anomaly determiner determines that the network system is in the first anomalous state, and handles the second anomalous state when the network anoinaly determiner determines that the network system is in the 5second anomalous state.

The application is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dropps et al (US 2019/0116001) teaches in ¶ [0030]:
[0030] If the receiving device 204 has detected an error in at least one sub-data packet and no more than a threshold number of sub-data packets using the nominally unguaranteed error-detection codes for the sub-data packets in part 310 (312), then the receiving device 204 proceeds to part 314. Specifically, the receiving device 204 transmits a request to the transmitting device 202 to resend each sub-data packet in which the receiving device 204 detected an error using the nominally unguaranteed error-detection code for the sub-data packet (314). It is noted that the threshold number referenced in relation to part 312 may be equal to the total number of the sub-data packets of the data packet. In this case, regardless of the number of sub-data packets in which errors are detected in part 310 using the nominally unguaranteed error-detection codes for the sub-data packets, the receiving device 204 transmits a request to the transmitting device 202 to resend these particular sub-data packets.

However, the reference fails to teach or render obvious the above underlined limitations of the independent claim in combination with the other limitations of the claim.
Haga et al. (US 2016/0297401) teaches in ¶ [0150]:
[0150] In addition, the fraud-sensing ECU counts the number of times an error frame has been transmitted, by using fraud-sensing counters, and can thus detect that a transmission error counter in a node that transmits a fraudulent message ID has reached an upper limit value at which the transition to the passive state is required according to the CAN protocol in response to receipt of an error frame. This makes it possible to determine whether or not a node that transmits a fraudulent message ID is compatible with the specification of an error counter in the CAN protocol.

However, the reference fails to teach or render obvious the above underlined limitations of the independent claim in combination with the other limitations of the claim.
Callon et al. (US 2011/0197274) teaches in ¶ [0066]:
[0066] In addition to discarding or rate limiting malicious packets, attack response devices may also perform other monitoring of an attack, such as counting the number of discarded or malicious packets. The monitoring information may be used in subsequent analysis of an attack. Analyzing the attack may include, for example, identifying the source of the attack. Attacks may be initiated by one device and carried out by others. In such cases, the initiator does not necessarily correspond to the source address in the malicious packets, since an invalid source address might have been used. The attack response device may send the information regarding the attack back to the firewall for further analysis.

However, the reference fails to teach or render obvious the above underlined limitations of the independent claim in combination with the other limitations of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442